Title: From George Washington to James Mease, 20 June 1777
From: Washington, George
To: Mease, James



Sir
Head Quarters Middle Brook 20th June 1777

I have yours of the 14th As I have not wrote to you since the 8th no letters of mine were among those lost by Mr Gurney. I cannot tell how the Cloathing designed for the Eastern Troops has been disposed of, but there are universal Complaints, from Massachusets in particular, for want. If the Quantity that will meet Mr Young at Peekskill is not sufficient, many of the Troops will be obliged to quit the Feild, for some of them are already so naked that they cannot do duty. The Board of War of Massachusets say, that as they had delivered a large quantity of Cloathing to Livingston & Turnbull wh. they had collected and purchased, they expected their Troops would have recd the Benefit of it, but that so far from that’s being the Case, they are the only people left destitute. As these repeated Complaints are all thrown upon me, I could wish that some measures may be taken by you or your Agents to settle this Matter and endeavour to give satisfaction.
The light Horsemen are not intitled to any more than a suit of Uniform annually. The coarse Jackets & Frocks are extra’s and must be charged to them. their pay was augmented in order to enable them to purchase these necessaries.
